Exhibit 10.2


    




MISSISSIPPI BUSINESS FINANCE CORPORATION
to
U.S. BANK NATIONAL ASSOCIATION
(successor to Deutsche Bank National Trust Company),
as Trustee


FIFTH SUPPLEMENTAL TRUST INDENTURE
Dated effective as of May 14, 2020


Relating to:
Mississippi Business Finance Corporation
Taxable Industrial Development Revenue Bonds, Series 2013
(Helen of Troy Olive Branch, MS Project)







FIFTH SUPPLEMENTAL TRUST INDENTURE dated effective as of May 14, 2020 (the
“Supplemental Indenture”) between the MISSISSIPPI BUSINESS FINANCE CORPORATION,
a public corporation duly created and validly existing pursuant to the
Constitution and laws of the State of Mississippi (the “Issuer”), and U.S. BANK
NATIONAL ASSOCIATION (successor to Deutsche Bank National Trust Company), Olive
Branch, Mississippi, a national banking association duly organized and existing
under the laws of the United States of America, as trustee (the “Trustee”),
evidencing the agreement of the parties hereto.
RECITALS
WHEREAS, the Issuer and the Trustee are parties to that certain Trust Indenture
dated as of March 1, 2013, as supplemented by that certain First Supplemental
Trust Indenture, dated as of March 1, 2014, that certain Second Supplemental
Trust Indenture dated as of February 18, 2015 but effective as of February 1,
2015, that certain Third Supplemental Trust Indenture dated as of December 7,
2016 but effective as of December 1, 2016, and that certain Fourth Supplemental
Trust Indenture dated as of September 28, 2018 (said Trust Indenture, as
supplemented, the “Indenture”) relating to the issuance of the $38,000,000
maximum aggregate principal amount of Mississippi Business Finance Corporation
Taxable Industrial Development Revenue Bonds, Series 2013 (Helen of Troy Olive
Branch, MS Project), dated as of March 20, 2013 (the “Bonds”);
WHEREAS, each of the Issuer and the Trustee have been directed by Kaz USA, Inc.,
a Massachusetts corporation (the “Company”), and Bank of America, N.A. (the
“Purchaser”) to amend the Indenture pursuant to this Supplemental Indenture as
provided herein;
WHEREAS, in furtherance of the foregoing, each of the Issuer and the Trustee
have agreed to amend the applicable provisions of the Indenture to the extent
specified below upon the terms and conditions set forth below.
NOW, THEREFORE, in consideration of the agreements hereinafter contained, the
parties hereto agree as follows:
Section 1.    Definitions. Capitalized terms used herein and not otherwise
defined shall have the respective meanings ascribed thereto in the Indenture.
Section 2.    Amendments to the Indenture.
(a)Section 1.1 of the Indenture is hereby amended by adding the defined terms
thereto in proper alphabetical order to read as follows:
“Adjustment” shall have the meaning specified in Section 10.14.
“Fifth Supplemental Indenture Effective Date” shall mean May 14, 2020.
“LIBOR” shall have the meaning specified in the definition of Eurodollar Rate.
“LIBOR Rate” shall have the meaning specified in the definition of Eurodollar
Rate.
“Net Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Funded Net Indebtedness (as defined in the Guaranty Agreement) on
such date to (b) Consolidated EBITDA (as defined in the Guaranty Agreement) for
the period of the four consecutive fiscal quarters most recently ended for which
Limited has delivered financial statements pursuant to Section 7(a) of the
Guaranty Agreement. For purposes of calculating the Net Leverage Ratio as of any
date, Consolidated EBITDA shall be calculated on a pro forma basis (as certified
by a Responsible Officer (as defined in the Guaranty Agreement) of Limited to
the Purchaser and as approved by the Purchaser) assuming that all Acquisitions
(as defined in the Guaranty Agreement) made, and all Dispositions (as defined in
the Guaranty Agreement) completed, during the four consecutive fiscal quarters
most recently ended had been made on the first day of such period.
“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in indentures similar
to this Indenture.
“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” shall mean SOFR or Term SOFR.
“Term SOFR” shall mean the forward-looking term rate for any period that is
approximately (as determined by the Purchaser) as long as any of the Interest
Period options set forth in the definition of “Interest Period” and that is
based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Purchaser from time to time in its reasonable discretion.
(b)The definition of “Applicable Margin” set forth in Section 1.1 of the
Indenture is hereby amended to read as follows:
“Applicable Margin” shall mean the following percentages per annum, based upon
the Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Purchaser pursuant to Section 7(b)(1) of the Guaranty Agreement:
Pricing Level
Net Leverage Ratio
Eurodollar Rate for the Loan
Base Rate for the Loan
I
Less than 1.50 to 1.00
1.000%
0.000%
II
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
1.125%
0.125%
III
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
1.375%
0.375%
IV
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
1.625%
0.625%
V
Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
1.875%
0.875%
VI
Greater than or equal to 3.50 to 1.00
2.000%
1.000%



Any increase or decrease in the Applicable Margin resulting from a change in the
Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered to the
Purchaser pursuant to Section 7(b)(1) of the Guaranty Agreement; provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section 7(b)(1), Pricing Level VI shall apply as of the
third Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day immediately following the date such Compliance Certificate is
actually delivered to the Purchaser. Notwithstanding the foregoing, the
Applicable Margin in effect from and after the Fifth Supplemental Indenture
Effective Date through and including the date the Compliance Certificate is
delivered pursuant to Section 7(b)(1) of the Guaranty Agreement for the first
fiscal quarter ending after the Fifth Supplemental Indenture Effective Date
shall be Pricing Level I.
If, as a result of any restatement of or other adjustment to the financial
statements of Limited (as defined in the Guaranty Agreement) or for any other
reason, the Company, Limited or the Purchaser determines that (i) the Net
Leverage Ratio as of any applicable date was inaccurate and (ii) a proper
calculation of the Net Leverage Ratio would have resulted in higher pricing for
such period, the Company shall immediately and retroactively be obligated to pay
to the Purchaser, promptly on demand by the Purchaser (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to the Company
under the Bankruptcy Code of the United States, automatically and without
further action by the Purchaser), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Purchaser under this Indenture or any other Loan Document. The
Company’s obligations under this paragraph shall survive the repayment of
obligations under the Loan Documents.
(c)The definition of “Base Rate” set forth in Section 1.1 of the Indenture is
hereby amended to read as follows:
“Base Rate” shall mean for any day a fluctuating rate of interest per annum
equal to the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurodollar Rate plus 1%, subject to
the interest rate floors set forth therein; provided that if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Indenture. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to Section
14.10 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.
(d)The definition of “Eurodollar Rate” set forth in Section 1.1 of the Indenture
is hereby amended to read as follows:
“Eurodollar Rate” shall mean:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”), as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Purchaser from time to time) (in such case, the “LIBOR Rate”)
at or about 11:00 a.m., London time, two Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, determined two London Banking Days prior to such date for U.S. Dollar
deposits with a term of one month commencing that day;


provided that (A) notwithstanding anything to the contrary above, if LIBOR shall
be less than zero, then the Eurodollar Rate shall be deemed to be zero for
purposes of this Indenture and (b) to the extent a comparable or successor rate
is approved by the Purchaser in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Purchaser, such approved rate shall be
applied in a manner as otherwise reasonably determined by the Purchaser.
(e)The definition of “Federal Funds Effective Rate” set forth in Section 1.1 of
the Indenture is hereby amended to read as follows:
“Federal Funds Rate” shall mean, for any day, the rate per annum calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided that if
the Federal Funds Rate as so determined would be less than zero, such rate shall
be deemed to be zero for the purposes of this Indenture.
(f)The definition of “LIBOR Successor Rate” set forth in Section 1.1 of the
Indenture is hereby amended to read as follows:
“LIBOR Successor Rate” shall have the meaning specified in Section 14.10.
(g)The definition of “LIBOR Successor Rate Conforming Changes” set forth in
Section 1.1 of the Indenture is hereby amended to read as follows:
“LIBOR Successor Rate Conforming Changes” shall mean, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Purchaser, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Purchaser in a manner substantially consistent
with market practice (or, if the Purchaser determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Purchaser determines is reasonably
necessary in connection with the administration of this Indenture).
(h)Section 2.1 of the Indenture is hereby amended by adding a new subsection (c)
to Section 2.1 that will read as follows:
(c)    Each determination of an interest rate by the Purchaser pursuant to any
provision of this Indenture shall be conclusive and binding on the Issuer and
the Company in absence of manifest error.
(i)Section 14.5 of the Indenture is hereby amended by deleting notice
information for the Purchaser and replacing such notice information as follows:
If to the Purchaser:
Bank of America, N.A.
800 Capitol Street

14th Floor
Houston, Texas 77002
Attention:    Adam Rose,
            Senior Vice President
Telephone Number: (713) 247‑7745
Facsimile Number: (713) 247‑7175
(j)Section 14.10 of the Indenture is hereby amended by deleting it in its
entirety and replacing such section with the following:
Section 14.10    LIBOR Successor Rate. Notwithstanding anything to the contrary
in this Indenture, if the Purchaser determines (which determination shall be
conclusive and binding upon all parties hereto absent manifest error), or the
Company notifies the Purchaser that the Company has determined (which
determination likewise shall be conclusive and binding upon all parties hereto
absent manifest error), that:
(a)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(b)the administrator of the LIBOR Screen Rate or a Governmental Authority having
or purporting to have jurisdiction over the Purchaser has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided, that, at the time of such statement, there is no successor
administrator that is satisfactory to the Purchaser, that will continue to
provide LIBOR after such specific date (such specific date, the “Scheduled
Unavailability Date”), or
(c)indentures currently being executed, or that include language similar to that
contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR,
then, reasonably promptly after such determination by the Purchaser or receipt
by the Purchaser of such notice, as applicable, the Trustee, the Issuer, the
Company and the Purchaser may supplement this Indenture solely for purposes of
replacing LIBOR in accordance with this Section 14.10 with (x) one or more
SOFR-Based Rates applicable to US dollar denominated indentures or (y) another
alternate benchmark rate, giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated indentures for such
alternative benchmarks, and in each case, including any mathematical or other
adjustments to such benchmark giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated indentures for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Purchaser from time to
time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such supplement shall become effective at 5:00 p.m. on the fifth Business Day
after the Purchaser shall have posted such proposed supplement to the Company.
Such LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice in not
administratively feasible for the Purchaser, such LIBOR Successor Rate shall be
applied in a manner as otherwise reasonably determined by the Purchaser.
(d)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (a) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Purchaser will promptly so notify the Company. Thereafter,
(x) the obligation of the Purchaser to make or maintain Eurodollar Rate Loans
shall be suspended, (to the extent of the affected Eurodollar Rate Loans or
Interest Periods), and (y) the Eurodollar Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Company
may revoke any pending request for a conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) without any obligation to pay any loss, cost or expense of Purchaser
or, failing that, will be deemed to have converted such request into a request
for a Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
(e)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Indenture.
(f)    In connection with the implementation of a LIBOR Successor Rate, the
Purchaser will have the right to make LIBOR Successor Rate Conforming Changes
from time to time and, notwithstanding anything to the contrary herein, any
supplements implementing such LIBOR Successor Rate Conforming Changes will
become effective without any further action or consent of any other party to
this Indenture; provided that, with respect to any such supplement effected, the
Purchaser shall post each such supplement implementing such LIBOR Successor Rate
Conforming Changes to the Company reasonably promptly after such supplement
becomes effective.
Section 3.    Ratification. Except as expressly amended hereby, all of the
provisions of the Indenture shall remain unaltered and in full force and effect,
and, as amended hereby, the Indenture is in all respects agreed to, ratified and
confirmed by the Issuer and the Trustee. Any holder of the Bonds, and all
successive transferees of the Bonds, by accepting such Bond, are deemed to have
agreed to the terms of this Supplemental Indenture.
Section 4.    Severability. In the event any provision of this Supplemental
Indenture shall be held invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate or render unenforceable any
other provision hereof.
Section 5.    Execution in Counterparts. This Supplemental Indenture may be
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.
Section 6.     Applicable Law. This Supplemental Indenture shall be governed by
and construed in accordance with the laws of the State of Mississippi.


[Signature Pages Follow]

IN WITNESS WHEREOF, the Mississippi Business Finance Corporation has caused
these presents to be signed in its name and behalf and its official seal to be
hereunto affixed and attested by its duly authorized officers, and U.S. Bank
National Association (successor to Deutsche Bank National Trust Company), as
Trustee, has caused these presents to be signed in its name and behalf by its
duly authorized officer, all as of the day and year first above written.
MISSISSIPPI BUSINESS FINANCE
[SEAL]                    CORPORATION






By:     /s/ E.F. Mitcham            
Name: E.F. Mitcham
Title: Executive Director


Attest:


Secretary


/s/ Larry W. Mobley            
Name: Larry W. Mobley


U.S. BANK NATIONAL ASSOCIATION
(successor to Deutsche Bank National
Trust Company), as Trustee






By:      /s/ Wallace L. Duke, Jr.        
Name: Wallace L. Duke, Jr.
Title: Vice President     










Consented to:




BORROWER:    


KAZ USA, INC.






By:    /s/ Brian L. Grass            
Name: Brian L. Grass
Title:    Chief Financial Officer






BONDHOLDER:


BANK OF AMERICA, N.A.






By:    /s/ Adam Rose                
Name: Adam Rose
Title: Senior Vice President









